*690ON MOTION FOR REHEARING-.
PER CURIAM.
A lengthy and somewhat acrimonious motion for rehearing, and an argument or “suggestion,” as it is called, in support of the motion has been interposed by the learned counsel for appellant. Those counsel attack the opinion rendered as not supported by the record on the facts. We used general language in stating the facts and have modified the opinion to make that clear. Our opinion rendered when the case was here on the former appeal, is attacked as “bad law.” We see no reason to change or modify that opinion. It is the law of the case, as we understand it.
The main point now urged is that our present opinion is in conflict with several decisions of our Supreme Court, notably Forrister v. Sullivan, 231 Mo. 345, 132 S. W. 722; Walker v. Bohannan, 243 Mo. 119, 147 S. W. 1024; Hersman v. Hersman, 253 Mo. 175, 161 S. W. 800. These cases have no relation whatever on their facts, on the issues, or on the law, to the case at bar. They are cases- seeking specific performance of oral contracts for conveyances of lands; cases in which it was attempted to remove the contracts from the condemnation of the Statute of Frauds. In such cases, that is, where a decree is sought to compel specific performance of an oral contract to convey land, to 'authorize a decree the proof necessary to remove the bar of the Statute of Frauds must be so clear and convincing as to leave no reasonable doubt of its existence and terms. But the case at bar is not of this class. It falls'under the rule announced in Fitzpatrick v. Dooley, 112 Mo. App. 165, 86 S. W. 719, Cole v. Fitzgerald, 132 Mo. App. 17, 111 S. W. 628; Kingston v. Roberts, 175 Mo. App. 69, 157 S. W. 1042, and Bowman v Shelton, 175 Mo. App. 696, 158 S. W. 404. In all these cases the object of the action was to recover from an estate money said to be due by reason of contracts with the *691deceased. Here it is sought to recover from defendants moneys said to have been turned over to them by the deceased in contemplation of services to be rendered. One is the converse of the other. Like rules apply to both.
In Fitzpatrick v. Dooley, supra, it is said (l. c. 172 and 173): “In some jurisdictions nothing less than proof of an express agreement will be accepted as the basis of a judgment for compensation. But in this State the agreement may be deduced from circumstances. (Citing cases). Though there must be an actual agreement, established either directly or inferentially, it is not essential that it should have been put-into words; but it is essential that there should have occurred what the name implies, namely, a meeting of the minds of the parties on the subject of compensation — a common understanding about it. ’ ’
Here there was evidence of that meeting of the minds of the parties on which the jury was warranted in arriving at its verdict. We find no ground to overturn that verdict or the judgment rendered. We have made some slight verbal modifications in the opinion. So modifying it, and adding to it the foregoing, the motion for a rehearing is overruled.
All concur.